Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 1 of 10




                     EXHIBIT 29
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 2 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 3 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 4 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 5 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 6 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 7 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 8 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 9 of 10
Case 2:17-cv-04140-DWL Document 89-31 Filed 10/09/18 Page 10 of 10
